EXHIBIT 10.61

 

FORM OF AMENDMENT TO THIRD AMENDED AND RESTATED SHAREHOLDERS AND

NOTEHOLDERS AGREEMENT

 

The first paragraph of Section 5.1 of the Noteholders Agreement is amended and
restated to read as follows:

 

“Investor Approval Rights. For so long as an aggregate of at least 50% of the
original aggregate principal amount of the Notes at maturity continues to be
held by the Note Investors, the affirmative vote or consent of Note Investors
holding greater than 50% of the aggregate principal amount at maturity of the
then outstanding Notes held by Note Investors, voting as a separate class, will
be required for the following actions:”

 

Section 5.1(i)(a) of the Noteholders Agreement is amended by changing the
reference to “75%” to “50%.”

 

Section 7.3 of the Noteholders Agreement is amended and restated to read as
follows:

 

“Amendment. Any term of this Agreement may be amended only with the written
consent of (a) the Company, (b) Investors holding, (i) in the case of amendments
to provisions of this Agreement generally, 50% of the aggregate of the Common
Stock Deemed Outstanding held by Investors, and (ii) in the case of any
non-material change or technical correction of this Agreement, a majority of the
aggregate of the Common Stock Deemed Outstanding held by Investors, (c) in the
case of amendments to Section 6.1 or 6.2(a) of this Agreement, in addition to
the consents listed in clauses (a) and (b) of this Section, at least 66-2/3% of
the aggregate of the Common Stock Deemed Outstanding held by Series C Investors,
(d) in the case of amendments to Section 6.1 or 6.2(b) of this Agreement, in
addition to the consents listed in clauses (a) and (b) of this Section, at least
50% of the aggregate principal amount at maturity of the then outstanding Notes,
and (e) in the case of amendments to Section 5.1 of this Agreement, in addition
to the consents listed in clauses (a) and (b) of this Section, greater than 50%
of the aggregate principal amount at maturity of the then outstanding Notes held
by the Note Investors; provided, however, that in the event the rights,
preferences or obligations hereunder of one or more Investors are being amended
in a manner that is materially adverse to such Investors and in a manner that is
different from those of other Investors, such rights, preferences or obligations
may be so amended only with the consent of the Investors holding at least 50% in
the aggregate of the Common Stock Deemed Outstanding held by Investors whose
rights, preferences or obligations are being materially adversely amended in
such different manner. Any amendment effected in accordance with this Section
7.3 shall be binding upon each Investor and the Company.”

 

- 1 -